Name: Council Regulation (EEC) No 766/82 of 31 March 1982 extending the period of validity of fishing licences granted under Regulation (EEC) No 848/81s
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 82 Official Journal of the European Communities No L 87/ 15 COUNCIL REGULATION (EEC) No 766/82 of 31 March 1982 extending the period of validity of fishing licences granted under Regulation (EEC) No 848/81 THE COUNCIL OF THE EUROPEAN COMMUNITIES, ensured by ships flying the flag of third countries which hold fishing licences and which are obliged by contract to land all their catches in that department, it is necessary to extend by 45 days the period of validity of fishing licences granted according to Regu ­ lation (EEC) No 848 /81 , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas, since 1977 the Community has operated a system of conservation and management of fishery resources applicable to vessels flying the flag of certain third countries in the 200-mile zone off the coast of the Franch overseas departement of Guiana, most recently laid down by Regulation (EEC) No 848/81 (*); whereas the latter expires on 31 March 1982 ; Whereas the Regulation laying down this system for the period beginning 1 April 1982 cannot be adopted before that date ; whereas, to avoid an interruption in the supply of the processing industry of the French overseas department of Guiana which is exclusively Fishing licences valid on 31 March 1982, in accordance with Regulation (EEC) No 848 /81 , shall remain valid until 15 May 1982 under the conditions laid down by the said Regulation . Article 2 This Regulation shall «nter into force on 1 April 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1982 . For the Council the President P. de KEERSMAEKER OOJNOL 87, 1.4 . 1981 , p . 1 .